        Case 1:20-cv-01134-DAD-JLT Document 20 Filed 01/13/21 Page 1 of 1


1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   AMERISURE INSURANCE COMPANY,      )                Case No.: 1:20-cv-01134-DAD-JLT
                                       )
12              Plaintiff,             )                ORDER GRANTING STIPULATION TO SET
                                       )                ASIDE DEFAULT ENTERED AGAINST STAR
13           v.                        )                LOGIX, INC. (Doc. 19)
                                       )
14   R&L CARRIERS, INC, A CORPORATION, )                ORDER WITHDRAWING FINDINGS AND
     et al.,                           )                RECOMMENDATIONS TO DENY DEFAULT
15
                Defendants.            )                JUDGMENT (Doc. 17)
16                                     )

17          The plaintiff has stipulated to set aside the default entered against Star Logix, Inc. (Doc. 19).
18   They agree that Star Logix, Inc. has 21 days to respond to the complaint. Id. Thus, the Court
19   ORDERS:
20          1.      The stipulation to set aside the default entered against Star Logix, Inc., is GRANTED;
21          2.      Due to the default being set aside, the findings and recommendation to deny default
22   judgment (Doc. 17) is WITHDRAWN;
23          3.      Star Logix, Inc. SHALL respond to the complaint within 21 days.
24
25   IT IS SO ORDERED.
26
        Dated:     January 12, 2021                            /s/ Jennifer L. Thurston
27                                                      UNITED STATES MAGISTRATE JUDGE

28
